            Case 1:20-cv-04691-MKV Document 65 Filed 08/13/21 Page 1 of 2
                                                                            Suite 2400
                                                                            865 South Figueroa Street
                                                                            Los Angeles, CA 90017-2566

                                                                            Jonathan L. Segal
                                                                            213.633.8667 tel
                                                                            213.633.6899 fax

                                                                            jonathansegal@dwt.com


                                           August 13, 2021

VIA ECF
Honorable Mary Kay Vyskocil
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 2230
New York, New York 10007

Re:      Goureau, et al. v. Lemonis, et al., Case No. 1:20-cv-04691-MKV
         Notice of Supplemental Authority

Dear Judge Vyskocil:

       We represent Defendant Machete Corporation d/b/a Machete Productions (“Machete”) in
the above-captioned action. We write in support of the submission by Defendants Marcus
Lemonis, ML Retail, LLC, and Marcus Lemonis, LLC (“Lemonis Defendants”) to submit
supplemental authority that is directly relevant to Machete’s Motion to Dismiss (ECF Doc. No.
61). We also write to respond to Gerard Fox’s letter to the Court (ECF Doc. No. 62), which not
only obfuscates the issues, but also misrepresents that “all lead counsel” agreed to stay this case.
To be absolutely clear, plaintiffs’ counsel has never sought a stay from Machete, and such a stay
has never been discussed with us, let alone agreed upon. Exhibit B.

        First, and most importantly, on August 6, 2021, the Honorable Judge Paul Oetken of the
United States District Court for the Southern District of New York, granted Machete’s motion to
dismiss plaintiff’s fraud claims and civil RICO claims without leave to amend. See Nourieli v.
Lemonis, Case No. 1:20-cv-8233 (JPO) (S.D.N.Y. Aug. 6, 2021) (the “Opinion”), attached as
Exhibit A. The Court dismissed all claims against Machete. In Nourieli, the Court, presented
with facts similar to those in the instant action, held that plaintiffs’ fraud claims did not meet the
Federal Rule of Civil Procedure 9(b)’s requirement to “state with particularity the circumstances
constituting the fraud” — specifically, the Court stated that plaintiffs had not only failed to allege
“provably false statements or omission,” but that plaintiffs had further failed to specify how they
were harmed by the alleged fraud. Id. at 12-13 (“[T]he Complaint makes no connection at all
between the events of 2016 and Bowery Kitchen’s closing in March 2020.”). Furthermore, the
court concluded that any reliance by plaintiffs on certain statements by defendants “was
unreasonable given the clear language in the release”. Id. at 12.

         In dismissing all claims for fraud against Machete, the Court found that:

                  There was a “glaring … lack of provably false statements or omissions;” (Opinion
                   at 12); and



4840-2615-1669v.2 0112823-000003
            Case 1:20-cv-04691-MKV Document 65 Filed 08/13/21 Page 2 of 2




The Hon. Mary Kay Vyskocil
August 13, 2021
Page 2


                  The allegations in the complaint were “hazy aspirational statements” and
                   “forward-looking statements of opinion” which “are not fraud.” (Opinion at 12.)

        For similar reasons, the court dismissed plaintiffs’ RICO claims for failure to adequately
allege predicate acts, a “pattern of racketeering activity,” or again specify how plaintiffs were
harmed by the alleged fraud. Id. at 14.

         Finally, the Court granted Machete’s Motion to Dismiss with prejudice because plaintiffs
had already amended their complaint once and only provided a brief general request for leave to
amend in their opposition briefing. (Opinion at 14.) Similar facts are present here, where
Plaintiffs made a general request to amend in their 12(b) motion briefing, and where Plaintiffs
have already amended once. Accordingly, we agree with the Lemonis Defendants that the
decision in Noureli v. Lemonis, particularly pages 12-14, attached as Exhibit A to ECF Doc. No.
61, is relevant to Machete’s arguments and defenses in the instant action and should be
considered by the Court.

        Second, on August 11, 2021, Plaintiffs’ counsel submitted a letter opposing the Lemonis
Defendants’ submission of supplemental authority. See Doc. 62. Without responding to the
various mischaracterizations contained therein, the bottom line is that the letter tries to obfuscate
the issue before the Court: namely, whether Plaintiffs have a viable complaint. None of the
extraneous arguments and facts contained in Plaintiffs’ letter goes to that issue and the
supplemental authority should unquestionably be considered.

        The letter also contained a material misrepresentation to the Court that “All lead counsel
agreed to stay all pending litigation, including in the present matter . . . .” As “lead counsel” for
Machete, neither I nor any other counsel for Machete agreed to stay either this case before Your
Honor, or the case that was dismissed by Judge Oetken. When asked to correct this error,
Plaintiffs’ counsel refused, citing a purported agreement with Mr. Lemonis’ counsel for a stay.
See Exhibit B. None of Mr. Lemonis’ counsel represents Machete, which is an independent
production company, and I am informed that Mr. Lemonis’ counsel did not represent that they
were authorized to enter an agreement on Machete’s behalf.

         We thank the Court for its time.



                                                Respectfully submitted,

                                                                     ______
                                                Jonathan Segal
                                                DAVIS WRIGHT TREMAINE, LLP



4840-2615-1669v.2 0112823-000003
